DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 4/21/2010 has been entered.


Response to Amendment
3.	Applicants’ response filed 8/26/2022 amended claims 1 and 13 and cancelled claims 5-6.  Neither applicants’ amendments nor arguments addressed below overcome the 35 USC 103 rejections over Suetsugu  and Suetsugu in view of Tanaka from the office action mailed 5/31/2022; therefore these rejections are maintained below.  Also, applicants did not address the double patenting rejection from the office action mailed 5/31/2022; therefore this rejection is maintained below as well.  

Claim Objections
4.	Claim 13 is objected to because of the following informalities:  “the” before “copper stearate” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1, 3-4, 7-8, 11, 13 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Suetsugu et al., US Patent Application Publication No. 2017/0253826 (hereinafter referred to as Suetsugu).   
Regarding claims 1 and 3-8, in paragraphs 1 and 18-25, Suetsugu discloses that the grease comprises a base oil and a urea thickener (reaction product of amine and diisocyanate) (as recited in claims 7-8).  In paragraph 35 Suetsugu discloses that the composition can comprise zinc stearate, which is a fatty acid metal salt, where the fatty acid is a linear fatty acid (fatty acid metal salt as recited in claim 1).  In paragraph 34 Suetsugu discloses that the composition can comprise 0.1-5wt% of metal dithiocarbamates and/or phosphate esters, such as, tricresyl phosphate (acid improver and zinc dithiocarbamate as recited in claims 1 and 3).  In paragraph 33 Suetsugu discloses that the composition can comprise an amine antioxidant, a basic additive as recited in claims 1 and 9. In paragraph 20 Suetsugu discloses that the base oil can be a polyalphaolefin (PAO), as recited in claims 11. In paragraphs 29-31 and 74-76 Suetsugu discloses using the grease in a BeQuiet grease test rig, which utilizes rolling bearings, as recited in claim 3. The differences between Suetsugu and the currently presented claims are:
i) Suetsugu does not specifically disclose using a mixture of fatty acid metal salt and dithiocarbamate; and 
ii) Suetsugu does not specifically disclose that the composition possess the claimed total acid value properties.
With respect to i), as discussed above, Suetsugu discloses that both fatty acid metal salts and metal dithiocarbamate are suitable for use in the grease compositions disclosed therein.  See MPEP 2144.05(1): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” It therefore would have been obvious to one of ordinary skill in the art to formulate the grease composition of Suetsugu to comprise both a fatty acid metal salt and metal dithiocarbamate.  
	With respect to ii), since the compositions of Suetsugu meet the compositional limitations of the claims, including the phosphate ester and amines identified in paragraphs 28 and 33-34 as affecting the total acid value of the composition, the compositions of Suetsugu considered to possess total acid values in ranges falling within, or at least overlapping, the ranges recited in claims 1 and 4.

	Regarding claims 11, 13 and 15-22, see discussion above.  

Claim Rejections - 35 USC § 103
8.	Claims 9, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Suetsugu in view of Tanaka et al., US Patent No. 6,268,316 (hereinafter referred to as Tanaka).  
Regarding claims 9, 12 and 14, Suetsugu discloses all the limitations discussed above but does not explicitly disclose a mixture of two or more metal salts as recited in claims 9, 12 and 14.  
Tanaka discloses a grease composition comprising a base oil (see Abstract) to which is added 3 to 40 wt% of a urea-based thickener (Col. 16/L. 7-18), a minor concentration of fatty acid metal salts, such as, copper, iron, zinc and/or magnesium stearate (as recited in claims 9, 12 and 14) (Col. 12-13/L. 59-2), 0.001 to 3 wt% in terms of molybdenum of a molybdenum dithiocarbamate (see Abstract and Col. 4/L. 30-55) and phosphate esters.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the mixture of fatty acid metal salts of Tanaka in the composition of Suetsugu as it is combination of prior art elements according to known methods to yield predictable results.  

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

10.       Claims 1, 3-4, 7-9 and 11-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of co-pending application No. 16/637,129. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The co-pending '129 application discloses the same limitations as does the instant application except the relationship (A) recited in claim 1.  It is the position of the examiner that this limitation is read on by the Nakatani references discussed above which are incorporated herein by reference and would therefore render the claims of the co-pending application obvious.  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
    
Response to Arguments
11.	Applicants’ response filed 8/26/2022 regarding claims 1, 3-4, 7-9 and 11-22 have been fully considered and are not persuasive.      
	Applicants argue that the rejection over Suetsugu discussed above is improper as the examiner used impermissible hindsight reasoning to formulate the rejection.  This argument is not persuasive.  
“[A]ny judgement on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.” In re McLaughlin 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).  In this case, as is discussed above Suetsugu explicitly teaches extreme pressure agents and rust inhibitors for the properties these additives express.  
Applicants also argue that the instant application demonstrates unexpected results and as such overcomes the obviousness rejection set forth.  This argument is not persuasive.  In order to demonstrate unexpected results applicants must fulfill two criterions:  1) applicants must compare their formulations against the closest prior art, and 2) the claims must be commensurate in scope with the data provided.
Regarding the first criteria – applicants have compared their formulations against the closest prior art.  Applicants have shown that the X and/or Y values from the formulas in claims 1 and 13 are critical.    
Regarding the second criteria – the claims are still not commensurate in scope with the data provided even after applicants’ amendments.  For example, the example formulations from the instant specification require very specific additive compounds present in very narrow concentration which are still broadly recited in the instant claims.  Applicants have not limited the metal dithiocarbamate significantly enough, nor the acid value improver.  Furthermore, it is evident from the example formulations that a mixture of metal stearates provides the best results.  For these reasons applicants have not fulfilled this criteria in the unexpected results analysis.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771